                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DAVID P. CARRASCO,                                  )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )       Case No. 19-cv-336-SMY
                                                     )
                                                     )
 SHAWNEE CORRECTIONAL CENTER                         )
 HEALTH CARE UNIT and DAVID                          )
 ALFONSO,                                            )
                                                     )
               Defendants.

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff David P. Carrasco brings this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights. The Complaint did not survive screening because Plaintiff

failed to state a claim for deliberate indifference, and on May 31, 2019, the Court dismissed the

Complaint without prejudice pursuant to 28 U.S.C. § 1915A(b). (Doc. 6).

       Plaintiff was granted leave to file a First Amended Complaint on or before June 28, 2019.

(Doc. 6, p. 3). He was later granted an extension of time to July 29, 2019 to file his Amended

Complaint and was warned that the case would be dismissed with prejudice if he failed to take any

action by this deadline. (Doc. 8). Plaintiff missed the deadline and has not requested an additional

extension.

       The Court will not allow this matter to linger indefinitely. Accordingly, IT IS HEREBY

ORDERED that this action is DISMISSED with prejudice for Plaintiff’s failure to comply with

the Court’s Order to file a First Amended Complaint and to prosecute his claims (Doc. 6, p. 3).

Fed.R.Civ.P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

                                                 1
34 F.3d 466 (7th Cir. 1994). This dismissal shall count as a “strike” for purposes of 28 U.S.C.

1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed. Therefore, the filing fee of $350.00 remains due and payable.

See 28 U.S.C. § 1915(a)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

Fed.R.App. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See Fed.R.App.P. 24(a)(1)(C). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed.R.App.P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.



       IT IS SO ORDERED.

       DATED: 10/3/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge




                                                  2
